 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDSt.Christopher'sHospital for Children and St.Christopher's Hospital House Staff Association, Pe-titioner.Case 4-RC-1 1363March 19, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERSFANNING,JENKINS,AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on various datesbefore HearingOfficerMartin Sobol. Following the hearing andpursuant to Section102.67 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedure,Series 8, as amended,by direction oftheRegional Director for Region 4, this case wastransferred to the Board for decision.Thereafter, theEmployer and Petitioner filed briefs,'which havebeen dulyconsidered.On September 3, 1975, the Board, having de-termined that this and a number of other cases in thehealth care industry presented issues of importancein the administration of the National Labor Rela-tions Act, as amended,scheduled oral argument inseveral of these cases,including this one.Oral argu-ments were heard on September8, 1975.Briefsamicicuriaewere filed by interested parties and have beenduly considered.The Board2has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1.St. Christopher'sHospitalfor Childrenis a non-profit Pennsylvania corporation engaged in the treat-ment and care of pediatric patients at its Philadel-phia,Pennsylvania, facility.Its annual gross revenuesexceed$250,000 and goods valued in excess of$25,000 are purchased by it annually from pointsoutside the Commonwealth of Pennsylvania. At thehearing in this proceeding, the parties stipulated thatthe Employer is engaged in commerce within themeaning ofthe Act.Subsequent to the close of hear-ing, the Employer filed a motion to reopen the recordherein for purposes of "assist[ing] the Board in mak-ing a jurisdictional determination consistent with itsdecisionin theTemple Universitycase." 3 That mo-tionwas denied by the Regional Director on theground that it "failed to specify, even briefly, the evi-dence it wouldseekto adduce, and fails to explainwhy the evidence was not presented during thecourseof the 3 day hearing." No appeal from thatruling has been taken. However,in itsbrief, the Em-ployer contends that the Board should decline to as-sert jurisdiction herein on the ground that inTempleUniversitya Board majority held that it would noteffectuate the purposes of the Act to assert jurisdic-tionover the University and that St. Christopher's isthe pediatrics department of Temple's school of med-icine.Evidence on the record indicates that St.Christopher's entered into a contract in 1947 withTemple and agreed to function as the latter's pediat-rics department. Full-time attending physicians holdfaculty appointments at the school of medicine.Thereis nofurther indication that Temple exercisesany control over St. Christopher's. The latter's trus-teesdo not hold office or have duties at Temple withthe exception of the Employer's president "repre-sentingSt.Christopher's at some activities of theSchool of Medicine." Temple does not schedule orhold any classes for the housestaff and does not pro-vide them with any diploma or certificate upon com-pletion of the residency. According to a brochure inevidence, operating funds for the Employer do notcome from Temple. Accordingly, in view of the stip-ulation of the parties at the hearing, our affirmanceof the Regional Director's denial of the posthearingmotion to reopen and the absence of evidence indi-cating that the considerations which led to theBoard's declination of jurisdiction over Temple Uni-versity are equally applicable to the Employer, wefind that it will effectuate the policies of the Act toassertjurisdiction herein.2.For the purposes of this proceeding, we findthat the Petitioner is not a labor organization withinthe meaning of the Act. InCedars-SinaiMedical Cen-ter,223 NLRB 251, we have, for the reasons statedtherein, concluded that interns, residents, and clini-cal fellows arenot "employees" within the meaningof the Act. In this proceeding, the residents sought byPetitioner are not unlike those found inCedars-Sinai,in terms of their relationship with the Employer. Ac-cordingly, for the reasons proffered inCedars-Sinai,we conclude that no question affecting commerce ex-ists concerningthe representation of employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act. We shall, therefore, dis-miss theinstant petition.1The Association of American Medical Colleges and Physicians NationalHousestaff Association submittedamicus curiaebriefs,which have also beencarefully considered.2Member Walther has not participated in this decision.2 194 NLRB 1160 (1972).ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.223 NLRB No. 58 ST. CHRISTOPHER'S HOSPITALFOR CHILDREN167MEMBER FANNING,dissenting:officers,clearly, performa servicefor the trainingFor the reasons statedin mydissenting opinion ininstitutionfor which they are compensated by thatCedars-SinaiMedical Center,223 NLRB 251, I dis-traininginstitution. They are, therefore, employees,sent from the dismissalof this petition.Housestaffand Petitioner is a labor organization.